In an action to recover damages for personal injuries arising from the defendants’ failure to report a case of suspected child abuse as required by Social Services Law § 413, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Westchester County (Giacomo, J.), entered October 21, 2011, as granted the motion of the defendant Bedford Central School District for summary judgment dismissing the complaint insofar as asserted against it and those branches of the separate motions of the defendants Victoria Graboski and Kelly Cieslinski-Schluter which were for summary judgment dismissing the complaint insofar as asserted against each of them.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
The defendants submitted sufficient evidence to demonstrate that they did not knowingly or willfully fail to report suspected child abuse (see Social Services Law § 420 [2]). In opposition, *806the plaintiff failed to raise a triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). Accordingly, the Supreme Court properly awarded summary judgment dismissing the complaint insofar as asserted against the respondents. Skelos, J.E, Leventhal, Hall and Lott, JJ., concur. [Prior Case History: 33 Misc 3d 970.]